EXHIBIT 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

        This Second Amendment to Credit Agreement (this “Second Amendment to
Credit Agreement”) is made as of this 31st day of December, 2003, between ASCENT
ASSURANCE, INC. (the “Borrower”); the several entities identified on the
signature pages to the Credit Agreement (as defined below) as Lenders and each
other person that becomes a Lender (collectively, “Lenders,” and each
individually, a “Lender”); and CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC
(formerly CREDIT SUISSE FIRST BOSTON MANAGEMENT CORPORATION) (“CSFBM”), as
Administrative Agent (in such capacity, the “Administrative Agent”), and as
Arranger (in such capacity, the “Arranger”).

WITNESSETH

        WHEREAS, the Borrower, the Lenders, the Administrative Agent and the
Arranger are parties to a Credit Agreement dated as of April 17, 2001, as
amended (the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower; and

        WHEREAS, the parties wish to amend the Credit Agreement to, among other
things, reduce the interest rate payable on, and extend the maturity date of,
the loans made thereunder.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto hereby agree as follows:

        Section 1. Definitions. Except as otherwise defined in this Second
Amendment to Credit Agreement, terms defined in the Credit Agreement are used
herein as defined therein.

        Section 2. Amendments. Upon satisfaction of the conditions set forth in
Section 5 of this Second Amendment to Credit Agreement, the Credit Agreement
shall, effective as of the date hereof, be amended as follows:

    2.1.        Credit Agreement References. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.

    2.2.        Definitions. (a) Section 1.1 of the Credit Agreement shall be
amended by adding the following new definitions in alphabetical order :

          “AFI” means Ascent Funding, Inc., a Delaware corporation that is a
wholly owned subsidiary of the Borrower.


          “Frost” means The Frost National Bank.


          “NCM” means NationalCare® Marketing, Inc., a Delaware Corporation.


          “Receivables Financing Agreements” means the Credit Agreement being
entered into as of the date hereof between AFI and Frost, pursuant to which
Frost will loan to AFI from time to time an aggregate amount at any one time
outstanding of up to $3,000,000, the Guaranty Agreement between the Borrower and
Frost, the Guaranty Agreement between NCM and Frost, the Pledge Agreement
between the Borrower and Frost, the Pledge Agreement between NCM and Frost, the
Security Agreement between AFI and Frost and each other agreement to be entered
into in connection therewith.


    (b)        Section 1.1 of the Credit Agreement shall be amended by deleting
the definitions of “Applicable Rate”, “Intercreditor Agreement” and “Maturity
Date” and replacing them in their entirety with the following definitions:


                   “Applicable Rate” means 6% per annum.

         “Intercreditor Agreement” means the Intercreditor and Subordination
Agreement, dated as of December 31, 2003 among Frost and the Administrative
Agent on its own behalf and on behalf of the Lenders.


                  “Maturity Date” means March 24, 2010.

    2.3.        Facility Fee. Section 5.13 of the Credit Agreement shall be
deleted in its entirety.

    2.4.        Permitted Liens. Section 6.4 of the Credit Agreement shall be
amended to include the following new subsection (h):

    “(h)        Liens created in and pursuant to the Receivables Financing
Agreements”


    2.5.        Guaranties. Section 6.6 of the Credit Agreement shall be amended
to include the following new subsection (c):

    “(c)        Guaranties created in and pursuant to the Receivables Financing
Agreements”


    2.6.        Senior Debt Limit. Section 6.8(c) of the Credit Agreement shall
be replaced in its entirety with the following:

    “(c)        an investment permitted by any guaranty agreement included in
the Receivables Financing Agreements”


    2.7.        Limitation on Indebtedness. Section 6.10 of the Credit Agreement
shall be amended to include the following new subsection (e):

    “(e)        Indebtedness of the Borrower created in and pursuant to the
Receivables Financing Agreements, in a maximum principal amount not to exceed
$10,000,000"


    2.8.        Events of Default. Section 7.1 of the Credit Agreement shall be
amended to include the following new subsection (j):

    “(j)        The Borrower shall fail to effect the Charter Amendment
contemplated by the Exchange Agreement among Ascent Assurance, Inc., Credit
Suisse First Boston Management, LLC and Special Situations Holdings, Inc. —
Westbridge, dated as of December 31, 2003 (such agreement, as it may be amended
from time to time, the “Exchange Agreement”), by June 30, 2004, other than if
such failure is the direct or indirect result of any action taken or failed to
be taken by Credit Suisse First Boston Management, LLC or Special Situations
Holdings, Inc. — Westbridge or any of their affiliates (as such term is defined
in the Exchange Agreement).”


    2.9.        Intercreditor Agreement. Section 8.10 of the Credit Agreement
shall be replaced in its entirety with the following:

      “8.10 Intercreditor Agreement. Each Lender hereby irrevocably instructs
the Administrative Agent to enter into the Intercreditor Agreement on behalf of
that Lender and to take and refrain from taking all actions provided for therein
in accordance with the terms of that agreement. Each Lender confirms that it is
bound by the terms of the Intercreditor Agreement, acknowledging that it
provides for the subordination of such Lender’s claims hereunder and under the
other Loan Documents to certain claims of Frost identified in the Intercreditor
Agreement.”


    2.10.        Forms of Notes. The forms of Notes attached as Exhibit A-1 and
Exhibit A-2 to the Credit Agreement shall be deleted and replaced in their
entirety, respectively, with the forms of Notes attached hereto as Exhibit A-1
and Exhibit A-2.

    2.11.        Notes. The Notes issued by Borrower to each Lender in
connection with the Credit Agreement shall be replaced with Notes of the same
denominations, in the Forms attached hereto as Exhibit A-1 and Exhibit A-2, as
applicable.

        Section 3. Consent to Receivables Financing. The Lenders, the
Administrative Agent and the Arranger hereby consent to the execution, delivery
and performance by AFI, the Borrower and certain of their affiliates of each of
the Receivables Financing Agreements (as defined in Section 2.2 above).
Notwithstanding anything in the Credit Agreement, the Guaranty Agreement or any
of the related agreements to the contrary, the execution, delivery and
performance of the Receivables Financing Agreements shall not constitute a
Default or an Event of Default under the Credit Agreement, the Guaranty
Agreement or any of the related agreements.

        Section 4. Reaffirmation of the Borrower. The Borrower hereby represents
and warrants to CSFBM that upon execution hereof no Event of Default has
occurred and is continuing under the Credit Agreement and the Credit Agreement,
as so amended, shall remain in full force and effect, subject to the execution
and delivery of the First Amendment and Waiver to Guaranty and Security
Agreement being entered into on the date hereof among Foundation Financial
Services, Inc., NationalCare® Marketing, Inc., Lifestyles Marketing Group. Inc.,
Precision Dialing Services, Inc., Senior Benefits, L.L.C., and Westbridge
Printing Services, Inc., each as Grantor; each Lender which is a Beneficiary
thereunder from time to time; and CSFBM, as Administrative Agent and Secured
Party and no Event of Default will occur as a result of the transactions
contemplated hereby.

        Section 5. Conditions Precedent. The effectiveness of this Second
Amendment to Credit Agreement is expressly conditioned upon CSFBM having
received one or more counterparts of this Second Amendment to Credit Agreement
duly executed by the Borrower.

        Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement and each other Loan Document shall remain unchanged and in full force
and effect. This Second Amendment to Credit Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. This Second Amendment to
Credit Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

        [The remainder of this page is intentionally left blank]



        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to Credit Agreement to be duly executed and delivered as of the day and year
first above written.

BORROWER:

  ASCENT ASSURANCE, INC.       By:    Patrick J. Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer


ADMINISTRATIVE AGENT AND ARRANGER:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President


LENDERS:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President




--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTE

$________________* New York, New York
December __, 2003

        FOR VALUE RECEIVED, the undersigned promises to pay to the order of (the
“Lender”), the principal amount of ____________ DOLLARS ($ ____________ ) or
such lesser aggregate principal amount of the Loans of the Lender that may be
outstanding from time to time under the Credit Agreement referred to below,
payable as hereinafter set forth. The undersigned promises to pay interest on
the principal amount hereof remaining unpaid from time to time from the date
hereof until the date of payment in full, payable as hereinafter set forth.

        Reference is made to the Agreement dated as of April 17, 200l (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Ascent Assurance, Inc., a Delaware corporation, as
borrower, Credit Suisse First Boston Management LLC (formerly Credit Suisse
First Boston Management Corporation), as Administrative Agent (in that capacity,
the “Administrative Agent”) and Arranger, and the Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings given those terms in the Credit
Agreement. This is one of the Notes referred to in the Credit Agreement, and any
holder hereof is entitled to all of the rights, remedies, benefits and
privileges provided for in the Credit Agreement as originally executed or as it
may from time to time be supplemented, modified or amended. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof, and the optional and mandatory prepayment in whole or in part
hereof, upon the happening of certain stated events upon the terms and
conditions therein specified.

        This Note is secured by Collateral and Pledged Collateral as more fully
set forth in the Security Documents.

        The outstanding principal indebtedness evidenced by this Note shall be
payable as provided in the Credit Agreement and in any event on the Maturity
Date.

        Interest shall be payable hereunder on the outstanding daily unpaid
principal amount of each Loan hereunder, and, to the extent permitted by
applicable law, on any unpaid interest payable hereon, from the date that Loan
is made or, in the case of interest, from the date it falls due, shall accrue at
the rate of 6% per annum and shall be payable on the dates set forth in the
Credit Agreement until each such amount of principal and interest is paid in
full (both before and after judgment).

        The amount of each payment due hereunder shall be made to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lender in immediately available funds not later than 12: 00 noon (New York City
time) on the day the payment is due. All payments received after 12: 00 noon
(New York City time) on any particular Business Day shall be deemed received on
the next succeeding Business Day. All payments shall be made in lawful money of
the United States of America, provided however, that interest hereon may be paid
in the form of PIK Interest Notes in the circumstances permitted in the Credit
Agreement.

        The holder of this Note is authorized to record the date and amount of
each Loan of the Lender and the date and amount of each payment or prepayment of
principal thereof on the schedules annexed hereto and made a part hereof, and
any such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded absent manifest error; provided that the failure of
the holder to make such recordation (or any error in such recordation) shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.

        The undersigned hereby promises to pay all reasonable costs and expenses
of any rightful holder hereof incurred in collecting the undersigned’s
obligations hereunder or in enforcing or attempting to enforce any of such
holder’s rights hereunder, including reasonable attorneys’ fees and
disbursements as contemplated in the Credit Agreement, whether or not an action
is filed in connection therewith.


___________________________
* Commitment of relevant Lender



        Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable all as
provided therein.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand for payment, dishonor, notice of dishonor, protest, notice
of protest and (except to the extent expressly required in the Credit Agreement)
any other notice or formality, to the fullest extent permitted by applicable
laws.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

  ASCENT ASSURANCE, INC.       By:                        
          NAME
          TITLE




Schedule to Note

LOANS AND
PAYMENTS

Date Amount of Loan Made Amount of Principal Repaid
or Prepaid Unpaid Amount of
Principal Notation Made by






EXHIBIT A-2

FORM OF PIK INTEREST NOTE

$________________* New York, New York
December __, 2003


        FOR VALUE RECEIVED, the undersigned promises to pay to the order of (the
“Lender”), the principal amount of _____________ ($______________ ) or such
lesser amount as equals the aggregate outstanding amount of PIK Interest (as
defined in the Credit Agreement referred to below) that has been paid through
its conversion to the principal amount of a Loan of the Lender pursuant to
Section 2.6(d) of the Credit Agreement, payable as hereinafter set forth. The
undersigned promises to pay interest on each amount of PIK Interest that remains
unpaid from time to time from the date such amount of PIK Interest becomes
principal as provided in Section 2.6(d) of the Credit Agreement (the “Increase
Date” for such PIK Interest) until the date of payment in full, payable as
hereinafter set forth.

        Reference is made to the Credit Agreement dated as of April 17,200l (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Ascent Assurance, Inc., a Delaware
corporation, as borrower, Credit Suisse First Boston Management LLC (formerly
Credit Suisse First Boston Management Corporation), as Administrative Agent (in
that capacity, the “Administrative Agent”) and Arranger, and the Lenders from
time to time party thereto. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings given those terms in
the Credit Agreement. This Note is one of the PIK Interest Notes and Notes
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement as originally executed or as it may from time to time be supplemented,
modified or amended. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof, and the optional and
mandatory prepayment in whole or in part hereof, upon the happening of certain
stated events upon the terms and conditions therein specified.

        This Note has been issued to evidence interest paid in kind under the
Credit Agreement, and all amounts due hereunder shall be treated as additional
amounts of principal due in respect of the Loans of the Lender.

        This Note is secured by Collateral and Pledged Collateral as more fully
set forth in the Security Documents.

        The outstanding principal indebtedness evidenced by this Note shall be
payable as provided in the Credit Agreement and in any event on the Maturity
Date.

        Interest shall be payable hereunder on the outstanding daily unpaid
principal amount hereof, and, to the extent permitted by applicable law, on any
unpaid interest payable hereon, from the Increase Date for such PIK Interest,
shall accrue at the rate of 6% per annum and shall be payable dates set forth in
the Credit Agreement until each such amount of principal and interest is paid in
full (both before and after judgment).

        The amount of each payment due hereunder shall be made to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lender in immediately available funds not later than 12:00 noon (New York City
time) on the day the payment is due. All payments received after 12:00 noon (New
York City time) on any particular Business Day shall be deemed received on the
next succeeding Business Day. All payments shall be made in lawful money of the
United States of America, provided however, that interest hereon may be paid in
the form of PIK Interest Notes in the circumstances permitted in the Credit
Agreement.

        The holder of this Note is authorized to record the date and amount of
each of its Loans consisting of PIK Interest added to the principal hereof and
the date and amount of each payment or prepayment of principal thereof on the
schedules annexed hereto and made a part hereof, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded
absent manifest error; provided that the failure of the holder to make such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Credit Agreement.

_________________________
* PIK Interest Note amount of relevant Lender. Aggregate amount of interest due
to Lender under Credit Agreement assuming full amount of Commitment is borrowed
on the Closing Date and each amount of interest thereon and on the principal of
this PIK Interest Note is paid through increase of the principal of this PIK
Interest Note (total amount for all PIK Interest Notes for all Lenders will be
$4,738,457.00)

        The undersigned hereby promises to pay all reasonable costs and expenses
of any rightful holder hereof incurred in collecting the undersigned’s
obligations hereunder or in enforcing or attempting to enforce any of such
holder’s rights hereunder, including reasonable attorneys’ fees and
disbursements as contemplated in the Credit Agreement, whether or not an action
is filed in connection therewith.

        Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable all as
provided therein.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand for payment, dishonor, notice of dishonor, protest, notice
of protest and (except to the extent expressly required in the Credit Agreement)
any other notice or formality, to the fullest extent permitted by applicable
laws.



        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF , LAWS THEREOF (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

  ASCENT ASSURANCE, INC.       By:                        
          NAME
          TITLE




LOANS AND
PAYMENTS

Date Amount of PIK Intereste
Increase to Outstanding
Note Principal Amount of Principal Repaid
or Prepaid Unpaid Amount of
Principal Notation
Made by
